Order filed February 19, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00604-CV
                                 ____________
BRIDGESTONE LAKES COMMUNITY IMPROVEMENT ASSOCIATION,
                      INC., Appellant
                                       V.
    BRIDGESTONE LAKES DEVELOPMENT COMPANY, INC. AND
      ROBERT A. HUDSON, CLAUDIA J. HUDSON AND TIFFANY A.
                 ROATH, INDIVIDUALLY, Appellees

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-53723

                                  ORDER

      The clerk’s record was filed November 6, 2014. Appellant has requested
supplementation of the record. See Tex. R. App. P. 34.5(c). A supplemental record
was filed February 2, 2015. According to appellant, the supplementation is not
complete. Accordingly, we issue the following order:
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 6, 2015, containing the following documents:

       1. 54191651; Plaintiffs’ Third Amended Petition filed 12/13/12;
       2. 54191734; Plaintiff Bridgestone Lakes Community Improvement
       Association, Inc.’s Response to Defendants Motion for Summary
       Judgment filed 12/13/12;
       3. 54191735; Affidavit of Linda Wilkinson filed 12/13/12;
       4. 54191736; Certificate of Service filed 12/13/12;
       5. 54398789; Plaintiff/ Counter Defendants’ Original Answer filed
       1/10/13;
       6. 55232256; Plaintiff’s Motion for Continuance filed 4/05/13;
       7. 55232257; Exhibit A to above filed 4/05/13;
       8. 55244608; Plaintiff’s Response to Defendant’s Motion for
       Summary Judgment Defendants’ No Evidence Summary Judgment
       and Supplement motion for Summary Judgment with Exhibits A 1-5
       and Exhibit B filed 4/05/13; and
       9. 5526187; Reply to Bridgestone Lakes Community Associations’
       Response to Defendants’ Motion for Summary Judgment filed
       4/09/13.
       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM